DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
4.	The examiner contends that the drawings submitted on 09/16/2019 are acceptable for examination proceedings.

Response to Arguments
5.	Applicant’s arguments, see the remarks, filed on 12/07/2021, with respect to the rejection of independent claim 1 under 35 U.S.C. 102 have been fully considered and are persuasive in view of the amendments to the claim.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Pankoke (DE Pub. Nº 2009044802).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1, 4-5, 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pervan et al. (US Pub. Nº 2014/0017452) in view of Pankoke (DE Pub. Nº 2009044802).

9.	Regarding independent claim 1: Pervan et al. disclosed a method for producing a decorative workpiece with a structured surface comprising the following steps: 
 	applying a first liquid lacquer ([0039], line 2 and [0088], lines 1-12; also see Fig. 3a, reference L2) having a coarse structuring over the structured surface (see Fig. 3a), wherein a difference in thickness between thicker regions and thinner regions is at least 50 µm ([0133], lines 1-3 and [0122], lines 1-4; also see Fig. 3a, reference P1. The deposition of droplets P1 (that create drop spots that exceed 100 µm) on the cured layer L2 will produce regions of thickness difference of at least 50 µm); 
 	applying a second lacquer for producing a fine structuring in some regions of the structured surface, wherein while applying, the second lacquer is in a liquid state, and wherein 
 	Pervan et al. are silent about feeding the decorative workpiece with the structured surface into a coating station for entirely applying a first lacquer over the structured surface and feeding the decorative workpiece with the structured surface into a further coating station for applying a second lacquer in some region of the structured surface. 
 	Pankoke disclosed a similar invention with a method of producing a decorative panel (Description, paragraph [0002], lines 3-4) comprising the steps of feeding ([0024], lines 2-3; also see Fig. 1, reference 1.4 is a conveyor) a decorative workpiece (Fig. 1, reference 1.1) into a coating station for entirely applying a first lacquer over the structured surface (Description, paragraph [0024], line 3; also see Fig. 1, reference 1.5) and feeding the decorative workpiece with the structured surface into a further coating station (Fig. 1, reference 1.9) for applying a second lacquer in some region of the structured surface (Description, paragraph [0024], lines 4-5; also see Fig. 1, reference 1.6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pankoke with those of Pervan et al. by providing multiple stations with conveyors for moving the workpiece between them in order to control the time elapsed between coating steps.

10.	Regarding claim 4: The combination of Pervan et al. and Pankoke disclosed the method according to claim 1, wherein the second lacquer is applied by means of at least one digital print head (Pervan et al. [0119], line 6).

11.	Regarding claim 5: The combination of Pervan et al. and Pankoke disclosed the method according to claim 1, wherein the material for the first and the second lacquer is identical (Pervan et al. [0088], lines 1-12. Also see Fig. 3a, references L2 and L3).

12.	Regarding claim 11: The combination of Pervan et al. and Pankoke disclosed the method according to claim 1, wherein at least one intermediate layer is applied between the workpiece and the first lacquer layer (Pervan et al. [0120], line 8; also see Fig. 3a, reference L1).

13.	Regarding claim 13: The combination of Pervan et al. and Pankoke disclosed the method according to claim 12, wherein the apparatus further comprises one or more members of a group consisting of:
 	- an application device configured to apply a decorative image to a workpiece and/or one of the applied lacquer layers (Pervan et al. [0046], lines 1-3; also see Fig. 1c, reference 35), wherein 
 	- the application device comprises in particular a multicolour digital printer (Pervan et al. [0046], lines 1-3; also see Fig. 1c, reference 35), 
 	- a coating station (Pervan et al. Fig. 1b, reference 22), 
 	- a device for feeding the workpiece to the coating station (Pervan et al. Fig. 1a, reference 21), 
 	- a station for at least partial curing of the first lacquer (Pervan et al. [0121], line 1; also see Fig. 1a, reference 23), and
 	- a station for curing the second lacquer, wherein the difference in thickness in the region of the fine structuring of the second lacquer layer is less than 50 µm (Pervan et al. see the rejection of Claim 1).

14.	Regarding claim 14: The combination of Pervan et al. and Pankoke disclosed the method according to claim 1, wherein the decorative workpiece is made of a wooden workpiece, a carrier material on which at least one decorative image is printed, and at least one lacquer 

15.	Regarding claim 15: The combination of Pervan et al. and Pankoke disclosed the method according to claim 1 wherein5 the first lacquer layer has a layer thickness of between 100 and 500 µm, and/or in that the second lacquer layer has a layer thickness between 10 and 100 µm (Pervan et al. [0150], lines 10-11).

16.	Regarding claim 16: The combination of Pervan et al. and Pankoke disclosed the method according to claim 1, wherein the difference in thickness between the thicker regions and the thinner regions is at least 100 µm (Pervan et al. see the rejection of Claim 1).

17.	Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pervan et al. (US Pub. Nº 2014/0017452) in view of Pankoke (DE Pub. Nº 2009044802) as applied to claims 1, 4-5, 11 and 13-16 above, and further in view of Ikehata et al. (US Pub. Nº 2014/0017452).

18.	Regarding claim 2: The combination of Pervan et al. and Pankoke disclosed the method according to claim 1.
 	The combination of Pervan et al. and Pankoke is silent about wherein a gloss level in the region of the fine structuring is different by at least 10 gloss units as compared to the gloss level in the region of the coarse structuring.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ikehata et al. with those of the combination of Pervan et al. and Pankoke to form the first lacquer layer and the second lacquer layer such that a difference in gloss level of at least 10 gloss units is achieved, in order to obtain the desired level of glossiness, since it has been held that, where the general conditions of a claim are disclosed in the prior art, it not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

19.	Regarding claim 17: The combination of Pervan et al. and Pankoke disclosed the method according to claim 11.
 	Pervan et al. disclosed applying an intermediate layer L1, but is silent about applying a decorative image by multicolour printing before the applying of the first liquid lacquer or after the at least partial curing of the applied first lacquer.
 	Ikehata et al. disclosed applying an image ([0059], lines 1-2; also see Fig. 5, reference P) on the surface of a workpiece ([0035], lines 1-2; also see Fig. 5, reference WK) prior to the application of a transparent layer above the image (Fig. 5, reference LL).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ikehata et al. with those of the combination of Pervan et al. and Pankoke by forming an image on the workpiece prior to the application of the transparent layer on the workpiece in order to improve the decoration of the workpiece while preventing the deterioration of the decorative image overtime by covering it with the transparent lacquer layer.

Allowable Subject Matter
20.	Claims 6-10 are allowed. 

21.	Claims 3 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
22.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
23.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
25.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
26.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
27.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853